DETAILED ACTION

Status of Claims
Claims 1 – 20 were previously pending and subject to a final office action mailed 07/23/2020. Claims 1, 3, 10, 12, & 20 were amended and claims 2 & 11 were cancelled in a reply filed 10/22/2020. Claims 1, 3 – 10, & 12 – 20 have been examined and are subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 10/22/2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 12/16/2020 and 03/08/2021 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
The currently amended claims have obviated the previous rejections under 35 USC 112(b).

Applicant’s arguments with respect to the newly-amended limitations pertaining to determining available delivery times based on forecasted demand have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 10/22/2020 regarding the amended limitation “modifying a user interface element on the user device to generate a visual display of guaranteed available times for delivery of the product, based on the determined available times” have been fully considered but they are not persuasive. 

Applicant argues, on pg. 15, that “nothing in Borders discloses or suggests “modifying a user interface element on the user device to generate a visual display of guaranteed available times for delivery of the product, based on the determined available times,” as recited in amended independent claim 1.”

Examiner respectfully disagrees, as Borders, in [0088], discloses wherein after available delivery times are determined, “the Webstore may then display the reserved and available delivery windows to the customer.” Also see [0089], noting that “When a customer requests to view available delivery windows, the delivery business object uses the customer delivery address data and the current set of van routes and stops for that zone to estimate and present to the customer available delivery window time slots.” Also see [0193], noting “generating an estimated list of available and unavailable delivery window slots, which is displayed to the customer at (14). At (16) the customer selects an available delivery window time slot.” The presentation of determined available delivery times on a customer display necessarily constitutes a modification of the information which is displayed to the customer on a user interface (e.g., display), which, as per [0079], customers use to access the on-line store system using a browser interface. Therefore, Examiner respectfully asserts that Borders discloses the contested limitation regarding interface modification to display available delivery times.

Applicant's arguments filed 10/22/2020 regarding the previous rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant initially argues, on pp. 17 – 20, that “the claims do not recite a judicial exception” because the new limitations of “claim 1 are not similar to “hedging, insurance, and mitigating risk ... subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations ... [or] social activities, teaching, and following rules or instructions” as enumerated in the October Update and the Office has failed to show otherwise,” and that the “Office, however, provided no evidence or basis for this broad proposition that runs counter to the Office’s own guidance emphasizing that the “certain methods of organizing human activity” grouping “is limited” and “is not to be expanded beyond the[] enumerated subgroupings except in rare circumstances.””

Examiner respectfully disagrees. For example, the claims as drafted, are processes that, under the broadest reasonable interpretation, cover performance of the limitation during a commercial interaction such as sales activity.  For example, but for the “processor,” “non-transitory storage medium,” and “user device,” the functions in the context of this claim encompass a human choosing a least-delivery time warehouse to ship an item, generating delivery times, and providing the delivery times to a customer for selection during a purchase transaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation during a commercial transaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas e.g., “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).” Accordingly, the claim recites an abstract idea. Examiner further notes that “When performing the analysis at Step 2A Prong One, it is sufficient for the examiner to provide a reasoned rationale that identifies the judicial exception recited in the claim and explains why it is considered a judicial exception (e.g., that the claim limitation(s) falls within one of the abstract idea groupings). Therefore, there is no requirement for the Cf. Affinity Labs of Tex., LLC v. Amazon.com Inc., 838 F.3d 1266, 1271-72, 120 USPQ2d 1210, 1214-15 (Fed. Cir. 2016) (affirming district court decision that identified an abstract idea in the claims without relying on evidence).” (See MPEP § 2106.07(a)(III))

Applicant next argues, on pg. 20, that “The elements of amended claim 1 cannot practically be performed in the human mind.”

Examiner finds this argument unpersuasive because the claims were not indicated as reciting a Mental Process in any of the previous office actions.

Applicant next argues, on pp. 22 – 23, that “the Office fails to focus on Applicant’s claims as a whole and instead focuses only on a selected few elements,” and that “the claim integrates any alleged purported judicial exception into a practical application” because “amended claim 1 demonstrates an improvement to the technology of electronic multi-computer logistics coordination by “sending] a request for an inventory update to all vendors ... to determine PDDs and to provide cost-effective and timely deliveries ... updating] the database in real-time or to conditionally trigger an update based on an event... [and a] user may interact with a user interface element of the user device to provide a selection 307 of their desired guaranteed delivery date.”

Examiner respectfully disagrees, and notes that the following additional elements were fully analyzed in the final rejection mailed 07/23/2020. For example, the additional computer-related elements of processor,” “non-transitory storage medium,” and “user device are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The functions of “receiving... a request for an order,” and “searching a database using the location information to determine available times for delivering a product associated with the product information” are extra-solution activity that is merely 

Applicant next argues, on pg. 23, that “the claims also amount to “significantly more” than any alleged “abstract idea,” and the Office has not shown otherwise. The Office fails to consider the specific requirements in the claimed combination of steps, now further in view of the amendments presented above.”

Examiner respectfully disagrees, because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when taken both individually and as an ordered combination. For example, the additional computer-related elements of “processor,” “non-transitory storage medium,” and “user device” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The extra-solution activities of “receiving… a request for an order,” and “searching a database using the location information to determine available times for delivering a product associated with the product information” have been found by the courts to be well-understood, routine, and conventional activity (See MPEP § 2106.05(d)(II), noting “Receiving or transmitting data over a network,” “Electronic recordkeeping,” “Storing and retrieving information in memory,” and “Recording a customer’s order”), and thus do not amount to significantly more. The additional element of “product” is recited at a high level of generality merely limit the field of use of the judicial exception to the art of deliveries / shipping, and likewise does not add significantly more to the abstract idea. There is no indication that 

Applicant next argues, on pp. 24 – 25, that cited “elements are not well-understood, routine, or conventional, nor does the Office provide a reasoned explanation to support such a conclusion” and that “The Office, however, did not provide the required support for the rejection under Step 2B as required by the Berkheimer Memorandum and the rejection should be reversed for at least this reason.”

Examiner finds this argument unpersuasive because the newly-amended limitations were not previously classified as well-understood, routine, and conventional – as the cited limitations were not present for examination as per the final rejection mailed 07/23/2020.  Examiner has complied with the requirements set for as per the Berkheimer Memo – specifically, Section (III.)(A.)(2.) on page 4, which states “A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” As per this type of evidence, Examiner explained in the final rejection mailed 07/23/2020: “The extra-solution activities of “receiving… a request for an order,” and “searching a database using the location information to determine available times for delivering a product associated with the product information” have been found by the courts to be well-understood, routine, and conventional activity (See MPEP § 2106.05(d)(II), noting “Receiving or transmitting data over a network,” “Electronic recordkeeping,” “Storing and retrieving information in memory,” and “Recording a customer’s order”), and thus do not amount to significantly more.”  Thus, these limitations do not amount to significantly more than the abstract idea as they are directed to well understood, routine, and conventional functions.” Thus, Examiner asserts that the Office complied with the Berkheimer Memo requirements for evidence of elements as being well-understood, routine, and conventional, and that the rejection is proper.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 10, & 12 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “determining, based on the product information and the location information, a first delivery time of delivering the product from a first warehouse,” “determining, based on the product information and the location information, a second delivery time of delivering the product from a second warehouse,” “comparing the first delivery time and the second delivery time,” “based on the comparison of the first delivery time and the second delivery time, determining that the product will be delivered from the first warehouse,” “forecasting a level of network-wide demand for the product based on network-wide past demand of the product and a quantity of the product stored in a plurality of warehouses,” “determining, based on a comparison of the location data, the received location information, and the forecasted level of network-wide demand for the product, available times for delivering the product,” “generate a visual display of guaranteed available times for delivery of the product, based on the determined available times,” “receiving… a selection of an available time,” and “based on the selected available time, sending an indication… that the order is processed and assigning the determined available time to the order.”
	
2A Prong 1: The limitations of “determining, based on the product information and the location information, a first delivery time of delivering the product from a first warehouse,” “determining, based on the product information and the location information, a second delivery time of delivering the product from a second warehouse,” “comparing the first delivery time and the second delivery time,” “based on the comparison of the first delivery time and the second delivery time, determining that the product will be delivered from the first warehouse,” “forecasting a level of network-wide demand for the product based on network-wide past demand of the product and a 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “processor,” “non-transitory storage medium,” and “user device” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP § 2106.05(f)), and thus do not render the abstract idea eligible. The functions of “receiving… a request for an 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “processor,” “non-transitory storage medium,” and “user device” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The extra-solution activities of “receiving… a request for an order,” and “searching a database using the location information to determine available times for delivering a product associated with the product information” have been found by the courts to be well-understood, routine, and conventional activity (See MPEP § 2106.05(d)(II), noting “Receiving or transmitting data over a network,” “Electronic recordkeeping,” “Storing and retrieving information in memory,” and “Recording a customer’s order”), and thus do not amount to significantly more. The additional element of “product” is recited at a high level of generality merely limit the field of use of the judicial exception to the art of deliveries / shipping, and likewise does not add significantly more to the abstract idea. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

3 – 9 & 12 – 19 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional elements of “vendors,” “inventory,” “product,” and “warehouse” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of deliveries / shipping, and likewise does not add significantly more to the abstract idea. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity and devices, thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 10, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US 20070174144 A1), in view of Klein (US 20130151381 A1), in view of Koneri et al. (US 20190259043 A1).

As per claim 1, Borders discloses an electronic system for multi-computer logistics coordination, comprising: at least one processor; and at least one non-transitory storage medium comprising instructions that, when executed by the at least one processor (see Fig. 1, [0060] – [0061], [0081], & [0093], noting server computing devices which contain processors, and [0019], [0187], [0235], noting memory storage, and [0057], [0076] – [0077], & [0082], noting software instructions), cause the at least one processor to perform steps comprising:

	• receiving, from a user device, a request for an order, the request including product information and location information (See at least [0160], noting that “a customer selects a particular item for purchase” which includes a specified “location” for the customer. Also see [0089], noting receiving “the customer delivery address data.” Also see [0224], noting receiving “a customer order” which specifies “each item of the order.”);

	• searching a database using the location information to determine available times for delivering a product associated with the product information, the database comprising location data, product data, and time data (See at least [0193], [0195], & [0200], noting querying the Webstore database to verify capacity and that the customer address “address is an address which has a corresponding record in the Transportation Subsystem database. As per [0086], delivery windows are determined and organized and stored on a “per-zone basis,” which are used, as per [0087], to “generate a list of available delivery windows” based on stored “capacity data” including truck routes for each stored zone. As per [0193], location data for each 

Regarding the following limitation, Borders discloses, in at least [0115], [0118], & [0224], that a customer order is fulfilled from a warehouse, which suggests, but does not explicitly disclose, however Klein teaches wherein searching the database comprises:

	• determining, based on the product information and the location information, a first delivery time of delivering the product from a first {retailer}, determining, based on the product information and the location information, a second delivery time of delivering the product from a second {retailer}, comparing the first delivery time and the second delivery time, based on the comparison of the first delivery time and the second delivery time, determining that the product will be delivered from the first {retailer} (See at least [0050], noting that an appropriate retailer, amongst multiple retailers, is selected to ship a customer order after determining that the retailer has the “shortest shipping time to deliver the product” compared with the other retailers.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the warehouse of Borders for the retailer of Klein. Thus, the simple 

To the extent to which Borders does not appear to explicitly disclose the following limitation, Koneri does:

	• forecasting a level of network-wide demand for the product based on network-wide past demand of the product and a quantity of the product stored in a plurality of warehouses (See [0079], noting forecasting a demand “for each item at each location for a given timeframe” by determining “the probability of selling or fulfilling a particular quantity of an item, at each location, each day of the week,” and that the “forecasted probability of demand also accounts for …historical lost sales due to stock-outs” (i.e., previous periods of high demand for each item resulting in out-of-stock items.). Also see [0109] - [0111], noting forecasting “the probabilities of many different possible rates of sale occurring,” which is based on “how an item sells (fast, slow, sells in multiples, short life, long life, etc.) and its historical sales variability” i.e., past demand.)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have forecasted product demand based on past demand and stored product as in Koneri in the method of Borders / Klein with the motivation to “position items in locations where they are mostly likely to be needed in order to reduce shipping time and storage time,” as taught by Kolchin, in [0023], over that of Borders / Klein.

Regarding the following limitation, 

determining, based on a comparison of the location data, the received location information, and the forecasted level of network-wide demand for the product, available times for delivering the product,

Borders teaches, in [0089], determining, based on a comparison of the location data and the received location information, available times for delivering the product. To the extent to which Borders does not appear to disclose wherein the available times for delivering the product are also determined based on a comparison of the location data, the received location information, and the forecasted level of network-wide demand for the product Koneri teaches this element. For example, Koneri, in [0088] – [0092], teaches determining available delivery times based on customer and item inventory locations. As per [0078] – [0081]; Fig. 5 & [0102] – [0103]; Fig. 6 & [0108] – [0110], inventory is allocated to locations within each node within the supply chain based on forecasted demands levels. In other words, Koneri teaches wherein available delivery times are based on item locations within the supply chain, and that these locations are chosen based on a forecasted demand – and the delivery times are therefore based on comparing the demand and location data for each inventory item. Rationale to combine Koneri persists.

Borders further discloses:

 	• modifying a user interface element on the user device to generate a visual display of guaranteed available times for delivery of the product, based on the determined available times (See [0088], discloses wherein after available delivery times are determined, “the Webstore may then display the reserved and available delivery windows to the customer.” Also see [0089], noting that “When a customer requests to view available delivery windows, the delivery business object uses the customer delivery address data and the current set of van routes and stops for that zone to estimate and present to the customer available delivery window time slots.” Also see [0193], noting “generating an estimated list of available and unavailable delivery window slots, which is displayed to the customer at (14). At (16) the customer selects 

	• receiving, from the user device, a selection of an available time (See at least [0090], noting that “a customer selects a delivery window.”); and

	• based on the selected available time, sending an indication to the user device that the order is processed and assigning the determined available time to the order (See at least [0197], noting that when the delivery window is assigned to the order by the Route Planner, “a delivery window confirmation is issued (20) from the Route Planner to the Transportation Subsystem,” and then the delivery window confirmation “is then forwarded (22) to the customer.”).

As per claim 10, see the above relevant rejection of claim 1. In addition, Borders additionally discloses a method (See at least [0021] & Claim 1, noting a method) for generating a calendar of guaranteed delivery times for user selection ((See [0089], noting that “the available delivery window information is presented to the customer using a delivery window grid,” which Examiner interprets as a calendar which, as per at least [0086] & [0088], is for scheduling “delivery window time schedules for each day.”).

As per Claim 20, see the above relevant rejection of claim 1. Borders additionally discloses wherein:

	• the visual display comprising a calendar highlighting guaranteed available times for delivery of the product (See [0089], noting that “the available delivery window information is presented to the customer using a delivery window grid,” which Examiner 

Claims 3, 8, 12, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borders / Klein / Koneri, in view of Klechner et al. (US 20180039936 A1).

As per claims 3 & 12, Borders / Klein / Koneri discloses all of the limitations of claims 1 & 10. 

Regarding the following limitation, Borders does not explicitly disclose, however Klechner does:

	• sending the indication is performed after confirmation from a fulfilling vendor (See [0037], merchant confirms the order, then as per [0038], “the referral service provider may then notify the customer that the order is confirmed.” Also see [0053] & [0076], noting “notifying the customer may be performed in response to receiving the confirmation from the merchant.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Klechner in the invention of Borders / Klein / Koneri, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Klechner in the invention of Borders / Klein / Koneri would predictably and advantageously “enable efficient management of customer ordering, sales processing and/or delivery facilitation,” as evidenced by Klechner ([0021]). 

As per claims 8 & 18, Borders / Klein / Koneri discloses all of the limitations of claims 1 & 10. 



	• sending the indication is performed after confirmation from a fulfilling vendor (See [0037], merchant confirms the order, then as per [0038], “the referral service provider may then notify the customer that the order is confirmed.” Also see [0053] & [0076], noting “notifying the customer may be performed in response to receiving the confirmation from the merchant.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Klechner in the invention of Borders / Klein / Koneri, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Klechner in the invention of Borders / Klein / Koneri would predictably and advantageously “enable efficient management of customer ordering, sales processing and/or delivery facilitation,” as evidenced by Klechner ([0021]). 

Claims 4 – 6 & 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Borders / Klein / Koneri, in view of De Langis (US 20160358235 A1).

As per claims 4 & 13, Borders / Klein / Koneri discloses all of the limitations of claims 1 and 10.

Regarding the following limitation, Borders discloses wherein a database stores information including vendor attributes as stated above, but does not explicitly disclose, however De Langis does:



It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of De Langis in the invention of Borders / Klein / Koneri, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of De Langis in the invention of Borders / Klein / Koneri would predictably and advantageously avoid exceeding “the stock that is currently available from the inventory of a particular seller,” as evidenced by De Langis ([0104]). 

As per claims 5 & 14, Borders / Klein / Koneri discloses all of the limitations of claims 4 & 13.

Regarding the following limitation, 

	• receive updated location data, product data, and time data associated with a first zip code; and update the database to include the received update associated with the first zip code,

Borders discloses wherein a database stores location data, product data, and time data (As per [0086], delivery windows are determined and organized and stored on a “per-zone basis,” which are used, as per [0087], to “generate a list of available delivery windows” based on stored “capacity data” including truck routes for each stored zone. As per [0193], location data for each mapped “customer address data” is stored in the “Webstore database,” and as per [0195], each mapped address “has a corresponding record in the Transportation Subsystem database.” As per [0088] – esp. [0089], available delivery windows for each day are created and stored in a database as 

 To the extent to which Borders does not explicitly disclose receive updated data associated with a first zip code; and update the database to include the received update associated with the first zip code, De Langis teaches this in at least [0157], noting receiving updated zip-code specific information pertaining to vendors and their inventory during off-periods, and that the received updated data “are stored or referred by its specific location (e.g., a zip code, a city, a county, a state, a region, etc.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of De Langis in the invention of Borders / Klein / Koneri / De Langis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of De Langis in the invention of Borders / Klein / Koneri / De Langis would predictably and advantageously avoid exceeding “the stock that is currently available from the inventory of a particular seller,” as evidenced by De Langis ([0104]). 

As per claims 6 & 15, Borders / Klein / Koneri / De Langis discloses all of the limitations of claims 5 & 14. Borders further discloses wherein the database is configured to:



Regarding the following limitation, 

	• receive updated location data, product data, and time data associated with the second zip code; and update the database to include the received update associated with the second zip code,

Borders discloses wherein a database stores location data, product data, and time data (As per [0086], delivery windows are determined and organized and stored on a “per-zone basis,” which are used, as per [0087], to “generate a list of available delivery windows” based on stored “capacity data” including truck routes for each stored zone. As per [0193], location data for each mapped “customer address data” is stored in the “Webstore database,” and as per [0195], each mapped address “has a corresponding record in the Transportation Subsystem database.” As per [0088] – esp. [0089], available delivery windows for each day are created and stored in a database as “information about availability of delivery windows on a per-zone, per-subzone, and per-customer basis”; thus, time and location data is stored pertaining to future available delivery windows. Also see [0019], [0063], [0071], & [0075], noting that product data for each SKU stored in database, and includes, as per [0159], includes, for each item, “a time attribute” and “whether an item exists as an “on the shelf” item” i.e. time data and product data are stored for each item.) Borders additionally discloses updating the 

 To the extent to which Borders does not explicitly disclose receive updated data associated with a first zip code; and update the database to include the received update associated with the first zip code, De Langis teaches this in at least [0157], noting receiving updated zip-code specific information pertaining to vendors and their inventory during off-periods, and that the received updated data “are stored or referred by its specific location (e.g., a zip code, a city, a county, a state, a region, etc.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of De Langis in the invention of Borders / Klein / Koneri / De Langis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of De Langis in the invention of Borders / Klein / Koneri / De Langis would predictably and advantageously avoid exceeding “the stock that is currently available from the inventory of a particular seller,” as evidenced by De Langis ([0104]). 

As per claim 16, Borders / Klein / Koneri / De Langis discloses all of the limitations of claims 15. Regarding the limitation: 

• wherein determining that the inventory value associated with the zip code is constrained comprises determining that the zip code is outside the radius of a metropolitan area, 

Borders, in [0195] & Fig. 12, discloses determining that areas (1204) and (1202) of Fig. 12 have constrained inventory values that are outside of “deliverable” area (1206).

metropolitan area, De Langis, in at least [0093], [0157], [0164], [0170], & [0172] teach that areas have associated zip codes, and in Fig. 8 & [0172], a highlighted area on a map can be based on a radius from a selected city. Additionally, [0101], “a particular region” can be a selected city i.e., “metropolitan area.” 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of De Langis in the invention of Borders / Klein / Koneri / De Langis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of De Langis in the invention of Borders / Klein / Koneri / De Langis would predictably and advantageously avoid exceeding “the stock that is currently available from the inventory of a particular seller,” as evidenced by De Langis ([0104]). 

Claims 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Borders / Klein / Koneri, in view of Ganesh et al. (US 20140258164 A1).

As per claims 7 & 17, Borders / Klein / Koneri discloses all of the limitations of claims 1 & 10. 

Regarding the following limitation, Borders does not explicitly disclose, however Ganesh does:

	• the request for an order does not comprise a desired time for the order (See at least [0044], noting that a user could select “next day air shipping” or an option for “standard shipping” in which a desired time for the order is not specified “e.g., 3-5 business day shipping.”).

. 

Claims 9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borders / Klein / Koneri, in view of Belyi et al. (US 8620707 B1), in view of Halbrook et al. (US 20160275428 A1).

As per claims 9 & 19, Borders / Klein / Koneri discloses all of the limitations of claims 1 & 10. Borders further discloses wherein the product is a first product and the request for an order comprises a second product (See at least Fig. 14, step 1402, and [0224], noting that a customer order specifies multiple “items relating to the customer order” i.e., a first product and a second product.). Regarding the following limitation, Borders does not explicitly disclose, however Belyi does:

	• determining, based on the product information and the location information, a first cost of delivering the second product from the first warehouse; determining, based on the product information and the location information, a second cost of delivering the second product from the second warehouse; comparing the first cost and the second cost; determining that the second product will be delivered from the first warehouse (See Fig. 4, Step 420 & C. 11, L. 33 – 42, noting that “a cost savings associated with having fulfilled the identified order from the fulfillment center instead of another, more distant fulfillment center” is calculated and compared. “Then, at block 430, the method may select items to be stored in the fulfillment center during at least a portion of the Subsequent time period based, at least in part, upon the determined… cost savings.” Thus, “the fulfillment center” (first warehouse) is determined as the one to store and thus fulfill an order based on a cost comparison and determined savings as opposed to the “more distant fulfillment center” (the second warehouse).).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Belyi in the invention of Borders / Klein / Koneri, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Belyi in the invention of Borders / Klein / Koneri would predictably and advantageously “maximize the cost savings,” as evidenced by Belyi (C. 2, L. 29 – 30). 

Regarding the following limitation, Borders discloses updating the inventory database as per at least [0109] – [0110], [0112] – [0113], [0122], [0131], noting that “the new/updated SKU data is stored in the OFS database” which suggests, but does not explicitly disclose, however Halbrook does:

	• based on the comparison of the first cost and the second cost: modifying the database such that an inventory of the first warehouse is increased by one unit of the second product; modifying the database such that an inventory of the second warehouse is decreased by one unit of the second product (See at least [0013] & [0017], noting that a “spoke store” is replenished using inventory from a “hub store” for fulfilling orders to customers. As per [0024] – [0025] & [0036], a “a merchandise transfer request” is implemented in which “the MTR process can decrement the inventory in an inventory database associated with the hub store, and can increment the inventory in an inventory database associated with the spoke store.” Thus, the spoke store, which fulfilled an order, had an inventory unit increase, while the hub store had an inventory decrement associated with the sold inventory unit.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the first warehouse and the second warehouse of Belyi for the spoke store and the hub store of Halbrook. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Furthermore, combining the teachings of Halbrook in the invention of Borders / Klein / Koneri / Belyi would predictably and advantageously “ensures inventory updates in a timely manner…, and facilitates financial accounting for the inventory transfer,” as evidenced by Halbrook ([0025]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carr et al. (US 20140095350 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/BRYAN J KIRK/Examiner, Art Unit 3628                   

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
April 21, 2021